HOWARD H. WHITTINGTON, County Court Judge.
This matter coming for hearing on the 1st day of March, 1978, it is ordered that the motion to quash subpoenas filed by Lynn H. Ball, program director of the Citizens Dispute Settlement Program, is granted, and the motion to dismiss said motion to quash filed by plaintiff Joseph R. Francis is denied, based upon the following findings of fact and conclusions of law —

Findings of fact

Una C. Patterson and Thomas D. Wilson are employees of the Citizens Dispute Settlement Program.
The only knowledge concerning the above-styped case which either Una C. Patterson or Thomas D. Wilson have was learned because of the participation of the plaintiff and the defendant in the mediation process of the Citizens Dispute Settlement Program.

Conclusions of law

Statements made by participants in the Citizens Dispute Settlement Program shall be considered to be privileged and not admissible in evidence in the small claims division of the county court.
All documents signed by participants in the mediation process of the Citizens Dispute Settlement Program and all documents prepared by the Citizens Dispute Settlement Program shall be considered privileged as settlement negotiations and not admissible in evidence in the small claims division of the county court.
No employee of the Citizens Dispute Settlement Program shall be compelled to appear in the small claims court to testify as to matters learned through his or her employment at the Citizens Dispute Settlement Program.
It is accordingly ordered that Una C. Patterson and Thomas D. Wilson are not compelled to appear and are ordered to return any witness fees received to the plaintiff.